Citation Nr: 1106812	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for tinea pedis. 

2. Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active service from June 1978 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The claims file was thereafter transferred to the RO 
in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

As an initial matter, the Board notes that no DD 214 is of 
record, and it does not appear from that the RO has undertaken 
any development to obtain this form. 

In this case, a remand is necessary to grant the Veteran's 
request to present testimony at a Board hearing.  In particular, 
the Veteran submitted a substantive appeal (VA Form 9), received 
by the RO in June 2009, in connection with claims of service 
connection for tinea pedis and for a seizure disorder.  In the VA 
Form 9, the Veteran indicated that he wanted to testify at a 
Board hearing at the RO.  In a waiver submitted in June 2009, he 
requested a Board hearing via video teleconference.  Such a 
hearing was scheduled in April 2010, but the Veteran filed a 
motion that same month requesting a 90-day postponement.  The 
Board granted the 90-day postponement in May 2010.  Neither a 
personal nor a videoconference hearing, however, was rescheduled, 
and the Veteran has not withdrawn his hearing request.  

The Board finds that the issues must be remanded to allow him the 
opportunity to present testimony at the Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO 
before a traveling Veterans Law Judge or via 
videoconference, whichever is earliest 
available.  He and his representative should 
be notified of the date, time, and location 
of the hearing.  The RO should place a copy 
of the hearing notice letter in the claims 
file.  If, for whatever reason, the Veteran 
changes his mind and withdraws his request 
for a hearing or does not appear for the 
hearing on the date scheduled, the RO should 
document this in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



